Name: Council Regulation (EC) No 390/97 of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 6 . 3 . 97 PEN Official Journal of the European Communities No L 66/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 390/97 of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks , the total allowable catches for 1997 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Whereas , under the terms of Article 8 ( 4 ) of Regulation (EEC ) No 3760/92 , it is incumbent upon the Council , in accordance with Article 4 , to establish the total allowable catches by fishery or group of fisheries ; whereas fishing opportunities should be allocated to Member States in accordance with Article 8 (4 ) ( ii ) of that Regulation ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( x ), and in particular Article 8 (4 ) thereof, Whereas , in the case of certain stocks fished mainly for reduction to meal and oil , it does not appear necessary to make quota allocations ; Having regard to the 1994 Act of Accession , and in particular Articles 121 and . 122 thereof, Whereas , in order to ensure a better exploitation of the quotas of herring, anchovy, hake, blue whiting, mackerel and megrim, transfers of a part of the quotas from the zone of allocation to adjacent zones should be allowed; Whereas it is necessary to establish the principles and certain procedures of fishery management at Community level , so that Member States can ensure the management of the fleets under their flag or jurisdiction; Whereas , in order to ensure effective management of these TACs, the specific conditions under which fishing operations occur should be established ; Having regard to the proposal from the Commission, Whereas Article 4 of Regulation ( EEC ) No 3760/92 requires the Council to formulate , in the light of the available scientific advice and, in particular , of the report prepared by the Scientific , Technical and Economic Committee for Fisheries, the measures necessary to ensure the rational and responsible exploitation of resources on a sustainable basis ; Whereas a management regime making full use of the new management possibilities given by Regulation (EEC ) No 3760/92 , and in particular the management of catch limitations on a pluriannual and multispecies basis , cannot yet be achieved , due to the need to put into force certain measures for the control of fisheries , to further develop the appropriate administrative framework for a system of limitation of fishing effort , and to enhance scientific knowledge; whereas , until such a management regime is consolidated , limitation of exploitation rates should be guaranteed by the current total allowable catch (TAC ) system; Whereas , in accordance with the provisions laid down in Article 2 of Council Regulation ( EC ) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas ( 2 ), it is necessary to indicate which stocks are subject to the various measures fixed therein ; Whereas , in accordance with the procedure provided for in Article 2 of the Agreement on Fisheries between the ( ) OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No L 115 , 9 . 5 . 1996 , p. 3 . No L 66/2 1 EN 1 Official Journal of the European Communities 6 . 3 . 97 European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands , of the other part ( 1 ), the Parties have consulted on their reciprocal fishing rights for 1997; whereas these consultations have been successfully concluded ; whereas , as a result , it is possible to fix the TACs, the Community shares and the quotas for certain joint and autonomous stocks , of which part is allocated to the Faeroe Islands ; Whereas , in accordance with the procedure provided in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway ( 2 ), the Community and Norway have held consultations concerning mutual fishing rights for 1997; whereas these consultations have not yet been successfully concluded and therefore it is not possible to fix the TACs , the Community shares and the quotas for joint stocks and, where necessary , for other stocks ; Whereas massive catches of young flatfish are being taken in the Southern North Sea in autumn; whereas protection should be given to these fish, in order to achieve a better exploitation; Whereas the International Baltic Sea Fisheries Commission has recommended certain technical measures for resource conservation to be implemented by its Contracting Parties with effect from 1 January 1997; Whereas the economical effectiveness of the fishery for horse mackerel in zones VIII c and IX may be improved by the landing of small horse mackerel within limits compatible with the sustainability of the resource ; Whereas the rebuilding of the stock of herring in the North Sea requires that the special management measures stipulated in Regulation (EC ) No 1602/96 ( 3 ) should be continued in 1997 ; Whereas , according to the most recent scientific advice , the stock of sardine in areas VIII c and IX a is below minimum biological acceptable levels ; whereas it appears necessary to adopt measures to guarantee a balanced exploitation of sardine ; Whereas a review of the management system for North Sea herring is foreseen for adoption in 1997; whereas it would be uneconomical for Community fishermen to purchase in the interim period nets of mesh sizes other than those which they are currently authorized to use ; Whereas protection of nursery areas should be provided for , taking into account the specific biological conditions in the various zones concerned , Whereas the International Baltic Sea Fishery Commission has recommended TACs for the stocks of cod, salmon, herring and sprat occurring in the waters of the Baltic Sea and the shares thereof for each contracting party ; whereas it is appropriate to implement those recommendations ; Whereas the Community has signed the United Nations Convention on the Law of the Sea , which contains principles and rules relating to the conservation and management of the living resources of the sea ; Whereas , in the framework of its wider international obligations , the Community participates in efforts to conserve fish stocks arising in international waters ; whereas the extent to which such stocks are fished by vessels of the Community should be viewed in the light of overall fishing activity and the contribution made hitherto by the Community towards their conservation should be taken into account; HAS ADOPTED THIS REGULATION : Whereas , pursuant to Article 122 of the 1994 Act of Accession , the conditions under which allocations made within the framework of the Accession can be fished will remain identical to those applicable immediately prior to the entry into force of the 1994 Treaty of Accession; Article 1 This Regulation fixes for 1997, for certain fish stocks and groups of fish stocks , total allowable catches (TACs ) per stock or group of stocks , the share of these catches available to the Community, the allocation of that share among Member States and the specific conditions under which these stocks may be fished ( 4 ). For the purposes of this Regulation, the Skagerrak is bounded on the west by a line drawn from the Whereas improved economical utilization of Baltic stocks of herring requires them to be used for purposes other than direct human consumption; whereas the state of these stocks is such that, under appropriate management, there is no danger in implementing such a measure ; H OJ No L 198 , 8 . 8 . 1996 , p. 1 . ( 4 ) The definition of the ICES and Cecaf areas referred to in this Regulation is given in Commission communications 85/C 347/05 ( OJ No C 347 , 31 . 12 . 1985 , p. 14 ) and 85/C 335/02 ( OJ No C 335 , 24 . 12 . 1985 , p. 2 ) respectively . 0 OJ No L 226 , 29 . 8 . 1980, p . 12 . ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p . 48 . 6 . 3 . 97 | EN | Official Journal of the European Communities No L 66/3 Article 5 The stocks which are subject to a precautionary or to an analytical TAC, the stocks to which Articles 3 and 4 of Regulation ( EC ) No 847/96 shall not apply, and the stocks to which Article 5 ( 2 ) of the same Regulation shall apply, are fixed for 1997 in Annex III . Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast . For the purposes of this Regulation, the Kattegat is bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from Hasenore to Gnibens Spids , from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen . For the purposes of this Regulation , the North Sea shall comprise ICES sub-area IV and that part of ICES division III a which is not covered by the definition of the Skagerrak given in this Article . Article 2 TACs for stocks or groups of stocks to which Community rules apply and the share of these catches available to the Community are hereby fixed for 1997 as set out in Annex I. Article 3 TACs for by-catches of herring taken in certain fisheries are hereby fixed for 1997 as set out in Annex II . Article 6 1 . It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless : ( i ) the catches have been taken by vessels of a Member Sate having a quota and that quota is not exhausted ; or ( ii ) the share of the TAC available to the Community (Community share ) has not been allocated by quota among Member States and the Community share has not been exhausted ; or ( iii ) for all species other than herring and mackerel , they are mixed with other species and have been taken with nets whose mesh size is 32 millimetres or less in Regions 1 and 2 or 40 millimetres or less in Region 3 in accordance with Article 2 ( 1 ) of Council Regulation ( EEC ) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ( 2 ), and are not sorted either on board or on landing; or ( iv ) for herring, they are within the limits of paragraph 2 ; or (v ) for mackerel , they are mixed with horse mackerel or pilchard and the mackerel does not exceed 10 % of the total weight of mackerel , horse mackerel and pilchard on board and, the catches are not sorted ; or (vi ) they are caught during the course of scientific investigations carried out pursuant to Regulation ( EEC ) No 3094/86 . All landings shall count against the quota , or , if the Community share has not been allocated between Member States by quotas , against the Community share , except for catches made under the provisions of ( iii ), ( iv ), ( v ) and ( vi ). 2 . When fishing with nets whose mesh size is less than 32 millimetres in Regions 1 and 2 other than the Skagerrak and the Kattegat and with nets whose mesh size is less than 40 millimetres in Region 3 , it shall be prohibited to retain on board catches of herring mixed Article 4 The allocation among the Member States of the share available to the Community of the TACs mentioned in Article 2 is fixed for 1997, in the form of fish quotas , in Annex I. This allocation shall be without prejudice to :  exchanges made pursuant to Article 9 ( 1 ) of Regulation (EEC ) No 3760/92 ,  reallocations made pursuant to Articles 21 (4 ), 23 ( 1 ) and 32 (2 ) of Regulation ( EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( ] ),  additional landings allowed under the stipulations of Article 3 of Regulation (EC ) No 847/96 ,  quantities withheld in accordance with Article 4 of Regulation (EC ) No 847/96 . ( ) OJ No L 261 , 20 . 10 . 1993 , p . 1 . Regulation as last amended by Regulation ( EC ) No 2489/96 (OJ No L 338 , 28 . 12 . 1996 , p . 12 ). ( ) OJ No L 288 , 11 . 10 . 1986 , p . 1 . Regulation as last amended by Regulation (EC ) No 2251 /95 ( OJ No L 230 , 27 . 9 . 1995 , p . 11 ). No L 66/4 EN Official Journal of the European Communities 6 . 3 . 97 ( b ) from 30 October to 12 November 1997 within the area bounded by the following coordinates :  the southern coast of Ireland at longitude 09 ° 00 ' W,  latitude 51 ° 15 ' N, longitude 09 ° 00 ' W,  latitude 51 ° 15 ' N, longitude 11 ° 00 ' W,  latitude 52 ° 30 ' N, longitude 11 ° 00 ' W, with other species unless such catches are not sorted and unless the herring, if mixed with sprat only , does not exceed 10 % by weight of the total weight of herring and sprat combined . When fishing with nets whose mesh size is less than 32 millimetres in Regions 1 and 2 and with nets whose mesh size is less than 40 millimetres in Region 3 , it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with other species whether or not including sprat, does not exceed 5 % by weight of the total weight of the herring and other species combined . 3 . Notwithstanding paragraphs 1 and 2 , when any of the catch limitations indicated in Annex II to this Regulation are exhausted , it shall be prohibited for vessels operating within the fisheries to which the relevant catch limitations apply to land catches which are unsorted and which contain herring . 4 . The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 2 of Regulation (EEC ) No 3094/86 .  the west coast of Ireland at latitude 52 ° 30 ' N. 2 . The areas and periods described in this Article may be altered in accordance with the procedure laid down in Article 18 of Regulation ( EEC ) No 3760/92 . Article 9 By way of derogation from Regulation ( EEC ) No 2115/77 ( J ), direct fishing and landing of herring for purposes other than human consumption may be conducted, until 31 December 1997, by vessels flying the flag of Sweden or Finland and, in the Baltic Sea , on a pilot basis , by vessels flying the flag of another Member State , within the rules provided in Council Regulation ( EEC ) No 1866/86 of 12 June 19.86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea , the Belts and the Sound ( 2 ). Article 7 As regards the herring stock of the North Sea and of the eastern English Channel, transfers of up to 50 % of the quotas may be effected from ICES divisions IV c and VII d to ICES division IV b . As regards the hake stock in zones II a ( EC zone ) and IV (EC zone ), Member States having a quota in this zone may, on exhaustion of this quota , make transfers from zones V b ( EC zone ), VI, VII, XII and XIV and from zones VIII a , b and d to zone II a ( EC zone ) and IV (EC zone ). However, such transfers must be notified in advance to the Commission . Article 10 Member States where there occur landings of herring unsorted from the remainder of the catch shall ensure that adequate sampling programmes are in place in order to monitor effectively all landings of by-catches of herring. It shall be prohibited to land catches of fish containing unsorted herring in harbours where sampling programmes referred to in the first paragraph are not in place . Article 8 1 . It shall be prohibited to retain on board herring which are caught within the geographical areas and during the periods mentioned below: ( a ) from 15 to 31 January 1997 within the area bounded by the following coordinates :  the south-east coast of Ireland at latitude 52 ° 30 ' N, Article 11 Member States shall adopt special control and management measures and any other measures concerning the capture , sorting or landing of herring taken from the North Sea or from the Skagerrak and Kattegat with a view to ensuring the observance of catch limitations . These measures shall include , in particular :  latitude 52 ° 30 ' N, longitude 06 ° 00 W,  latitude 52 ° 00 ' N, longitude 06 ° 00 ' W, (') OJ No L 247, 28 . 9 . 1977, p. 2 . ( 2 ) OJ No L 162 , 18 . 6 . 1986 , p . 1 . Regulation as last amended by Regulation (EC ) No 1821 /96 ( OJ No L 241 , 21 . 9 . 1996 , p . 8 ).  the south-east coast of Ireland at latitude 52 ° 00 N; 6 . 3 . 97 EN Official Journal of the European Communities No L 66/5 ( i ) special control and inspection programmes; ( ii ) effort plans, including lists of authorized vessels and, where deemed necessary on the basis of quota exhaustion beyond the level of 70 % , limitations on the activity of authorized vessels ; ( iii ) control of transhipment and of practices which incur discarding; ( iv ) where possible , temporary prohibition of fishing in areas where high by-catch rates of herring, in particular juveniles , are known to occur . 2 . All landings of herring caught in ICES areas III a , IV and VII d by vessels which carry on board only towed nets of minimum mesh size less than 32 mm, while taking these catches in these areas , will be counted against a relevant quota as defined in Annex II to this Regulation . 3 . Herring landed by vessels operating within the conditions defined in paragraph 2 shall not be offered for sale for human consumption . 4 . Notwithstanding the conditions defined in paragraphs I and 2 , all herring caught in ICES area III a by vessels fishing for species other than herring as defined in Annex II to this Regulation shall be counted against the corresponding quota defined in Annex II . Article 12 Commission inspectors shall , in accordance with Article 29 of Regulation (EEC ) No 2847/93 and whenever the Commission deems it necessary for the purposes of this Regulation, carry out independent inspections to verify the implementation by the competent authorities of the sampling programmes and of the detailed measures mentioned in Articles 10 and 11 of this Regulation . Article 15 By way of derogation from the second subparagraph of Article 9 ( 3 ) ( a ) of Regulation ( EEC ) No 3094/86 , the period of enlargement of the area in which beam trawling is banned shall be from 1 January to 31 December 1997 . Article 13 The Commission shall prohibit landings of herring if it is deemed that implementation of the measures mentioned in Articles 10 and 11 does not constitute a sufficient guarantee that a strict control of fishing mortality of herring in all fisheries is being achieved . Article 16 Fishing for cod shall be prohibited in the Baltic Sea , the Belts and the 0resund from 10 June to 20 August 1997 inclusive . Article 14 1 . All landings of herring caught in ICES areas III a , IV and VII d by vessels which carry on board only towed nets of minimum mesh sizes equal to or greater than 32 mm, while taking these catches in these areas , will be counted against a relevant quota as defined in Annex I to this Regulation . Article 17 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1996 . For the Council The President S. BARRETT No L 66/6 EN Official Journal of the European Communities 6 . 3 . 97 ANNEX I TACs by stock and by area for 1997 and the allocation among the Member States of the share available to the Community ( in tonnes live weight, except where otherwise specified ). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 5 of this Regulation , and shall , therefore , be submitted to the rules set out in Regulation (EEC ) No 2847/93 , in particular Articles 14 and 15 thereof. Species : Herring Zone: I , II Clupea harengus BelgiÃ «/Belgique (') Fishing of this stock is not allowed in Community waters . Danmark ( 2 ) Available for all Member States . Member States must Deutschland inform the Commission every Tuesday of their landings the Ã Ã »Ã »Ã ¬Ã ´Ã ± preceding week . Espana ( ! ) ( 3 ) Of which no more than 12 500 tonnes may be fished in France Faroese waters and no more than 40 000 tonnes in Ireland Norwegian waters and in the fishing zone around Jan Italia Mayen , but no more than 30 000 tonnes in the Norwegian Luxembourg EEZ . Nederland ( 4 ) No fishing may take place before 1 April 1997 . Ã sterreich Portugal ( l ) Suomi/Finland ( 1 ) Sverige ( 1 ) United Kingdom 130 000 ( 2 ) ( 3 ) ( 4 ) EC 130 000 ( 3 ) ( 4 ) TAC 1 500 000 Species : Herring f 1 ) Zone: III a Clupea barengus BelgiÃ «/Belgique (') Landed as the entire catch or sorted from the remainder of Danmark 33 380 ( 2 ) the catch . Deutschland 530 ( 3 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak, Ã Ã »Ã »Ã ¬Ã ´Ã ± within four miles of the baselines of the Kingdom of EspaÃ ±a Norway. France ( 3 ) No fishing of this quota may take place, in the Skagerrak, Ireland within 12 miles of the baselines of the Kingdom of Italia Norway . Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 34 920 ( 2 ) United Kingdom EC 68 830 TAC 80 000 6 . 3 . 97 | EN | Official Journal of the European Communities No L 66/7 Species : Herring Clupea harengus Zone: III h , c , d (') (') Community waters . ( 2 ) Of which no more than 6 000 t may be fished in the Estonian zone , no more than 2 500 t in the Latvian zone, and no more than 1 000 t in the Lithuanian zone . Belgie/Belgique Danmark 32 140 Deutschland 97 450 EXXaba Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland 36 430 Sverige 131 680 United Kingdom EC 297 700 ( 2 ) TAC 307 700 Species : Herring Clupea harengus Zone: III d (Management Unit 3 ) (') (') As defined by IBSFC in 1994 .Belgie/Belgique Danmark Deutschland ETddSa Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland 90 180 Sverige 19 820 United Kingdom EC 110 000 TAC 110 000 Zone: IV a , bSpecies : Herring (') Clupea harengus ( ! ) Landed as the entire catch or sorted from the remainder of the catch . ( 2 ) May only be fished in IV a and IV b . ( 3 ) Of which no more than 50 000 t may be fished in waters under the sovereignty or jurisdiction of Norway . ( 4 ) Member States must inform the Commission of their landings of herring distinguishing between ICES divisions IV a and IV b . Belgie/Belgique Danmark 21 690 Deutschland 13 510 EMaSa Espana France 5 700 Ireland Italia Luxembourg Nederland 21 960 Osterreich Portugal Suomi/Finland Sverige 1 620 ( 2 ) United Kingdom 23 410 EC 87 890 (') ( 4 ) TAC 134 000 No L 66/8 | EN | Official Journal of the European Communities 6 . 3 . 97 Species : Herring C ) Zone : IV c ( 2 ), VII d Clupea harengus BelgiÃ «/Belgique 7 100 f 1 ) Landed as the entire catch or sorted from the remainder of Danmark 350 the catch . Deutschland 350 ( 2 ) Except Blackwater stock : reference is to the herring stock in Ã Ã »Ã »Ã ¬Ã ´Ã ± the maritime region of the Thames estuary within a zone EspaÃ ±a delimited by a line running due south from Landguard Point France 8 680 ( 51 ° 56 ' N , 1 ° 19,1 ' E ) to latitude 51 ° 33 ' N and hence due Ireland west to a point on the coast of the United Kingdom . Italia Luxembourg Nederland 6 790 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 730 EC 25 000 TAC 25 000 Species : Herring Zone: V b ('), VI a N ( 2 ), VI b Clupea barengus BelgiÃ «/Belgique f 1 ) Community waters . Danmark ( 2 ) Reference is to the herring stock in ICES division VI a , Deutschland 8 570 north of 56 ° 00 ' N and in that part of VI a which is Ã Ã »Ã »Ã ¬Ã ´Ã ± situated east of 07 ° 00 ' W and north of 55 ° 00 ' N, EspaÃ ±a excluding the Clyde . France 1 620 Ireland 11 590 Italia Luxembourg Nederland 8 570 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 46 360 EC 76 710 TAC 83 570 Species : Herring Zone: VI a S ('), VII b , c Clupea barengus BelgiÃ «/Belgique (') Reference is to the herring stock in ICES division Via, Danmark south of 56 ° 00 ' N and west of 07 ° 00 ' W. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland 25 450 Italia Luxembourg Nederland 2 550 Ã sterreich Portugal Suomi/Finland Sverige United .Kingdom EC 28 000 TAC 28 000 6 . 3 . 97 EN Official Journal of the European Communities No L 66/9 Species : Herring Zone: VI a Clyde ( J ) Clupea harengus Belgie/Belgique ( ! ) Clyde stock: reference is'to the herring stock in the maritime Danmark area situated to the north-east of a line drawn between the Deutschland Mull of Kintyre and Corsewall Point . EXkaba Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 EC 1 000 TAC 1 000 Species : Herring Zone: VII a (') Clupea harengus Belgie/Belgique ( ! ) ICES division Vila is reduced by the area added to the Danmark Celtic Sea bounded : Deutschland  to the north by latitude 52 ° 30 ' N, EM.aSa  to the south by latitude 52 ° 00 ' N, Espana  to the west by the coast of Ireland , France  to the east by the coast of the United Kingdom. Ireland 2 340 Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom 6 660 EC 9 000 TAC 9 000 Species : Herring Zone: VII e , f Clupea harengus Belgie/Belgique Danmark Deutschland EMÃ Ã ´a Espana France 500 Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom 500 EC 1 000 TAC 1 000 No L 66/10 [ ENI Official Journal of the European Communities 6 . 3 . 97 Species: Herring Clupea harengus Zone: VII g , h , j , k (') ( ! ) Increased by zone bounded :  to the north by latitude 52 ° 30 ' N,  to the south by latitude 52 ° 00 ' N,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . BelgiÃ «/Belgique Danmark Deutschland 250 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 1 370 Ireland 19 180 Italia Luxembourg Nederland 1 370 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 22 200 TAC 22 200 Zone: VIIISpecies : Anchovy Engraulis encrasicolus 29 700 3 300 Belgie/Belgique Danmark Deutschland Ekkaba Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 33 000 33 000 Species : Anchovy Engraulis encrasicolus Zone: IX, X, Cecaf 34.1.1 f 1 ) ( x ) Community waters . ( 2 ) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned . (-') Notwithstanding note 2 , up to 5 008 t may be fished in waters of ICES sub-area VIII under the sovereignty or within the jurisdiction of France . Belgie/Belgique Danmark Deutschland EA.A.a6a Espana 5 740 ( 2 ) France Ireland Italia Luxembourg Nederland Osterreich Portugal 6 260 ( 2 ) ( 3 ) Suomi/Finland Sverige United Kingdom EC 12 000 TAC 12 000 6 . 3 . 97 fEN Official Journal of the European Communities No L 66/11 Species : Cod Gadus morhua Zone: I , II b Belgie/Belgique i 1 ) Available to all Member States except Sweden , Finland, Danmark . Germany, Spain, France , Portugal and the United Deutschland 6 170 Kingdom. EAAa&amp;a ( 2 ) The allocation of the share of the cod stock available to the Espana 12 820 Community in the zone Spitzbergen and Bear Island is France 2 890 entirely without prejudice to the rights and obligations Ireland deriving from the 1920 Treaty of Paris . Italia Luxembourg Nederland Osterreich Portugal 2 590 Suomi/Finland Sverige United Kingdom 4 100 840 t 1 ) EC 29 410 TAC 29 410 ( 2 ) Species : Cod Zone: III a Skagerrak Gadus morhua Belgie/Belgique 40 ( x ) ( l ) No fishing of this quota may take place, in the Skagerrak, Danmark 12 890 ( 2 ) within 12 miles of the baselines of the Kingdom of Deutschland 320 ( J ) Norway. EUaSa ( 2 ) No fishing of this quota may take place, in the Skagerrak Espana within four miles of the baselines of the Kingdom of France Norway . Ireland Italia Luxembourg Nederland 80 (*) Osterreich Portugal Suomi/Finland Sverige 2 250 ( 2 ) United Kingdom EC 15 580 TAC 16 100 Species : Cod Zone: III a Kattegat Gadus morhua Belgie/Belgique Danmark 5 240 Deutschland 110 EM,dSa Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige 3 150 United Kingdom EC 8 500 TAC 8 500 No L 66/12 I EN | Official Journal of the European Communities 6 . 3 . 97 Species : Cod Zone: III b, c , d f 1 ) Gadus morbua BelgiÃ «/Belgique (') Community waters . Danmark 49 494 ( 2 ) Excluding an additional 60 t of flatfish as by-catch in Deutschland 21 638 waters of the Community as constituted in 1994 . Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) Of which , no more than 1 400 t may be fished in the EspaÃ ±a Estonian zone, no more than 1 750 t in the Latvian zone, France and no more than 2 000 t in the Lithuanian zone . Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 2 460 Sverige 38 860 ( 2 ) United Kingdom EC 112 452 0 TAC 112 452 Species : Cod Zone: II a ('), IV Gadus morhua BelgiÃ «/Belgique 3 720 (') Community waters . Danmark 21 370 ( 2 ) Of which no more than 50 000 t may be fished in waters Deutschland 13 550 under the sovereignty or jurisdiction of Norway . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 4 590 Ireland Italia Luxembourg Nederland 12 070 Ã sterreich Portugal Suomi/Finland Sverige 140 United Kingdom 49 010 EC 104 450 ( 2 ) TAC 115 000 Species : Cod Zone: V b f 1 ), VI , XII , XIV Gadus morbua BelgiÃ «/Belgique 40 ( l ) Community waters . Danmark ( 2 ) Of which no more than 340 t may be taken in ICES Deutschland 400 ( 2 ) Divisions V b (EC zone ) and VI a. Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) Of which no more than 3 660 t may be taken in ICES EspaÃ ±a Divisions V b (EC zone ) and VI a. France 4 345 ( 3 ) ( 4 ) Of which no more than 1 885 t may be taken in ICES Ireland 2 005 ( 4 ) Divisions V b (EC zone ) and VI a. Italia ( 5 ) Of which no more than 6 075 t may be taken in ICES Luxembourg Divisions V b (EC zone ) and VI a. Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 7 210 ( 5 ) EC 14 000 TAC 14 000 6 . 3 . 97 | EN | Official Journal of the European Communities No L 66/13 Species : Cod Zone: VII a Gadus morhua BelgiÃ «/Belgique 85 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 225 Ireland 4 080 Italia Luxembourg Nederland 20 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 790 EC 6 200 TAC 6 200 Species : Cod Zone: VII b-k, VIII , IX, X , Cecaf 34.1.1 f 1 ) Gadus morbua BelgiÃ «/Belgique 890 ( 2 ) i 1 ) Community waters . Danmark ( 2 ) May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 15 280 ( 2 ) Ireland 2 040 ( 2 ) Italia Luxembourg Nederland 130 ( 2 ) Ã sterreich Portugal Suomi/Finland Sverige l United Kingdom 1 660 ( 2 ) EC 20 000 TAC 20 000 Species : Megrims Zone: V b ('), VI , XII , XIV Lepidorhombus spp . BelgiÃ «/Belgique (') Community waters . Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 550 France 2 140 Ireland 630 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 520 EC 4 840 TAC 4 840 No L 66/14 REN Official Journal of the European Communities 6 . 3 . 97 Species : Megrims Zone: VII Lepidorhombus spp . BelgiÃ «/Belgique 610 (') Of which 500 t may be fished in zones V b (EC zone ), VI, Danmark XII and XIV when the quota in zones V b (EC zone ), VI, Deutschland XII and XIV is exhausted . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 6 720 ( ») France 8 150 Ireland 3 710 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3210 EC 22 400 TAC 22 400 Species : Megrims I Zone: VIII a , b , d , e Lepidorhombus spp . BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 1 440 France 1 160 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige \ United Kingdom EC 2 600 TAC 2 600 Species : Megrims Zone: VIII c , IX , X , Cecaf 34.1.1 (*) Lepidorhombus spp . BelgiÃ «/Belgique i 1 ) Community waters . Danmark ( 2 ) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of Spain or Portugal , or in the Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned . EspaÃ ±a 5 540 ( 2 ) ( 3 ) May not be fished in the waters under the sovereignty or France 280 ( 3 ) the jurisdiction of Portugal . Ireland Italia Luxembourg Nederland Ã sterreich Portugal 180 ( 2 ) Suomi/Finland l Sverige United Kingdom EC 6 000 TAC 6 000 6 . 3 . 97 | EN 1 Official Journal of the European Communities No L 66/15 Species : Anglerfish Zone: V bf 1 ), VI , XII , XIV Lophiidae l l BelgiÃ «/Belgique 310 (') Community waters . Danmark Deutschland 350 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 330 France 3 800 Ireland 860 Italia Luxembourg Nederland 300 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 650 EC 8 600 TAC 8 600 Species : Anglerfish Zone: VII Lophiidae l l BelgiÃ «/Belgique 2 460 Danmark Deutschland 270 , Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 980 France 15 820 Ireland 2 020 Italia Luxembourg l Nederland 320 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 4 800 I EC 26 670 TAC 26 670 I Species : Anglerfish \ Zone: VIII a , b , d , e Lophiidae l BelgiÃ «/Belgique f 1 ) Of which 100 t may be fished in zone VII when the quota Danmark in zone VII is exhausted . Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 1 160 i 1 ) France 6 470 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom I EC 7 630 I TAC 7 630 I No L 66/16 | EN | Official Journal of the European Communities 6 . 3 . 97 Species : Anglerfish l Zone : VIII c , IX, X, Cecaf 34.1.1 t 1 ) Lophiidae I BelgiÃ «/Belgique f 1 ) Community waters . Danmark ( 2 ) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of Spain or Portugal , or in the Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned . EspaÃ ±a 10 830 ( 2 ) ( 3 ) May not be fished in the waters under the sovereignty or France 10 ( 3 ) the jurisdiction of Portugal . Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 160 ( 2 ) Suomi/Finland Sverige United Kingdom EC 13 000 TAC 13 000 Species : Capelin Zone: II b Mallotus villosus BelgiÃ «/Belgique ( ! ) Without prejudice to the Community rights and subject to Danmark revision in the light of scientific advice . Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland I Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC 0 C ) TAC o (') Species : Haddock Zone : III a , III b, c , d (') Melanogrammus aeglefinus BelgiÃ «/Belgique 20 ( 2 ) (') Community waters . Danmark 4 120 ( 3 ). ( 2 ) No fishing of this quota may take place , in the Skagerrak, Deutschland 260 ( 2 ) within 12 miles of the baselines of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway. EspaÃ ±a ( 5 ) No fishing of this quota may take place , in the Skagerrak, France within four miles of the baselines of the Kingdom of Ireland Norway . Italia ( 4 ) Excluding an estimated 1 810 t of industrial by-catch . Luxembourg Nederland 10 ( 2 ) Ã sterreich Portugal Suomi/Finland Sverige 490 ( 3 ) United Kingdom EC 4 900 (4 ) TAC 7 000 6 . 3 . 97 | EN Official Journal of the European Communities No L 66/17 Species : Haddock Zone: II a ('), IV Melanogrammus aeglefinus BelgiÃ «/Belgique 1 150 f 1 ) Community waters . Danmark 7 870 ( 2 ) Excluding an estimate of 6 000 t of industrial by-catch . Deutschland 5 010 ( 3 ) Of which no more than 53 000 t may be fished in waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or jurisdiction of Norway . EspaÃ ±a France 8 730 Ireland Italia Luxembourg Nederland 860 Ã sterreich Portugal \ Suomi/Finland Sverige 560 United Kingdom 83 820 EC 108 000 ( 2 ) ( 3 ) TAC 114 000 Species : Haddock Zone : V b C ), VI , XII , XIV Melanogrammus aeglefinus BelgiÃ «/Belgique 40 ( 2 ) (') Community waters . Danmark ( 2 ) Of which no more than 30 t may be fished in divisions V b Deutschland 50 ( 3 ) and VI a. Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) Of which no more than 30 t may be fished in divisions V b EspaÃ ±a and VI a. France 2 185 (4 ) ( 4 ) Of which no more than 1 530 t may be fished in divisions Ireland 1 765 ( 5 ) V b and VI a. Italia ( 5 ) Of which no more than 1 240 t may be fished in divisions Luxembourg V b and VI a. Nederland ( 6 ) Of which no more than 11 170 t may be fished in divisions Osterreich V b and VI a. Portugal Suomi/Finland Sverige United Kingdom 15 960 ( 6 ) EC 20 000 TAC 20 000 Species : Haddock l Zone : VII , VIII , IX, X , Cecaf 34.1.1 (') Melanogrammus aeglefinus BelgiÃ «/Belgique 160 ( 2 ) (') Community waters . Danmark ( 2 ) May not be fished in the waters under the sovereignty or Deutschland jurisdicition of Spain and Portugal . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 9 330 ( 2 ) Ireland 3 110 ( 2 ) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 400 ( 2 ) EC 14 000 TAC 14 000 No L 66/18 EN Official Journal of the European Communities 6 . 3 . 97 Species : Whiting Zone: III a Merlangius meriangus BelgiÃ «/Belgique (') Excluding an estimated 10 500 t of industrial by-catch . Danmark 3 980 ( 2 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak , Deutschland within four miles of the baselines of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway . EspaÃ ±a ( 5 ) No fishing of this quota may take place, in the Skagerrak, France within 12 miles of the baselines of the Kingdom of Ireland Norway . Italia Luxembourg Nederland 10 ( 3 ) Ã sterreich Portugal Suomi/Finland Sverige 430 ( 2 ) United Kingdom EC 4 420 f 1 ) TAC 15 200 Species : Whiting Zone: II a f 1 ), IV Merlangius merlangus BelgiÃ «/Belgique 1 880 i 1 ) Community waters . Danmark 8 120 ( 2 ) Excluding an estimated 5 200 t of industrial by-catch . Deutschland 2 110 ( 3 ) Of which no more than 25 000 t may be fished in waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or jurisdiction of Norway . EspaÃ ±a France 12 200 Ireland Italia Luxembourg Nederland 4 690 Ã sterreich Portugal I Suomi/Finland Sverige 10 United Kingdom 32 390 EC 61 400 (2 ) (-5 ) TAC 74 000 Species : Whiting Zone: V b ('), VI , XII , XIV Merlangius merlangus BelgiÃ «/Belgique (') Community waters . Danmark Deutschland 40 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 795 Ireland 3 785 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 8 380 EC 13 000 TAC 13 000 6 . 3 . 97 | EN | Official Journal of the European Communities No L 66/19 Species : Whiting Zone: VII a Merlangius meriangus l BelgiÃ «/Belgique 20 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 260 Ireland 4315 Italia l Luxembourg Nederland 5 Ã sterreich Portugal l Suomi/Finland I Sverige I United Kingdom 2 900 EC 7 500 TAC 7 500 I Species : Whiting Zone: VII b-k Merlangius meriangus l BelgiÃ «/Belgique 260 I Danmark l Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 16 200 Ireland 7510 Italia Luxembourg Nederland 130 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 900 EC 27 000 TAC 27 000 I Species : Whiting Zone: VIII Merlangius meriangus l BelgiÃ «/Belgique Except for quantities subject to exchange with other Danmark Member States , this quota may only be fished in the waters Deutschland under the sovereignty or within the jurisdiction of the Ã Ã »Ã »Ã ¬Ã ´Ã ± Member State concerned, or in international waters of the EspaÃ ±a 1 800 (') zone concerned . France 4 200 f 1 ) Ireland Italia Luxembourg I Nederland Ã sterreich I Portugal I Suomi/Finland I Sverige I United Kingdom l EC 7 000 I TAC 7 000 I No L 66/20 EN Official Journal of the European Communities 6 . 3 . 97 Species : Whiting Merlangius merlangus Zone : IX, X, Cecaf 34.1.1 (&gt;) (') Community waters .Belgie/Belgique Danmark Deutschland EÃ »Ã »Ã ¬Ã ´Ã ± Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 2 640 2 640 2 640 Species : Hake Merluccius merluccius Zone : III a , III b , c , d ( ) 1 670 ( z ) ( ) Community waters . ( 2 ) No fishing of this quota may take place, in the Skagerrak, within four miles of the baselines of the Kingdom of Norway . Belgie/Belgique Danmark Deutschland EÃ »Ã »Ã ¬Ã ´Ã ± Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 140 ( 2 ) 1 810 1 810 Species : Hake Merluccius merluccius Zone: II a ( M , IV (') Community waters .BelgiÃ «/Belgique 30 Danmark 1 220 Deutschland 140 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 270 Ireland Italia Luxembourg Nederland 70 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 380 EC 2 110 TAC 2 110 6 . 3 . 97 EN Official Journal of the European Communities No L 66/21 Species : Hake Merluccius merluccius Zone: V b ('), VI , VII , XII , XIV Belgie/Belgique 310 (') Community waters . Danmark ( 2 ) Of which 800 t may be fished in zone VIII a , b , d and e, Deutschland when the quota in zone VIII a , b , d and e is exhausted . EXkaba Espana 9 940 ( 2 ) France 15 350 ( 2 ) Ireland 1 860 Italia Luxembourg Nederland 200 Osterreich Portugal Suomi/Finland Sverige United Kingdom 6 060 EC 33 720 TAC 33 720 Species : Hake Zone: VIII a , b, d , e Merluccius merluccius Belgie/Belgique 10 ( 2 ) ( ! ) Of which 1 000 t may be fished in zones V b ( EC zone ), VI , Danmark VII , XII and XIV, when the quota in zones V b (EC zone ), Deutschland VI, VII , XII and XIV is exhausted . EAAa&amp;a ( 2 ) May not be fished in the waters under the sovereignty or Espana 6 920 (') jurisdiction of Spain . France 15 540 ( 3 ) ( 3 ) Of which 1 800 t may be fished in zones V b ( EC zone ), VI , Ireland VII , XII and XIV, when the quota in zones V b (EC zone ), Italia VI , VII , XII and XIV is exhausted . Luxembourg Nederland 20 ( 2 ) Osterreich Portugal Suomi/Finland Sverige United Kingdom EC 22 490 TAC 22 490 Species : Hake Zone: VIII c , IX, X , Cecaf 34.1.1 ( ! ) Merluccius merluccius Belgie/Belgique (') Community waters . Danmark ( 2 ) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of the Member State concerned, or in EXXa5a international waters of the zone concerned, except for 850 t Espana 5 760 ( 2 ) which may be fished in the waters under the sovereignty or France . 550 ( 3 ) within the jurisdiction of Portugal . Ireland ( 3 ) Of which no more than 430 t may be fished in waters under Italia the sovereignty or within the jurisdiction of Portugal . Luxembourg (4 ) May be fished only in the waters under the sovereignty or Nederland within the jurisdiction of the Member State concerned, or in Osterreich international waters of the zone concerned, except for 850 t Portugal 2 690 ( 4 ) which may be fished in the waters under the sovereignty or Suomi/Finland within the jurisdiction of Spain . Sverige United Kingdom EC 9 000 TAC 9 000 No L 66/22 EN Official Journal of the European Communities 6 . 3 . 97 Species : Blue whiting Zone: II a i 1 ), IV (M Micromesistius poutassou BelgiÃ «/Belgique (') Community waters . Danmark ( 2 ) Available to all Member States except Spain , Portugal , Deutschland Sweden and Finland . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 50 000 ( 2 ) EC 50 000 TAC 90 000 Species : Blue whiting Zone: V b f 1 ), VI, VII Micromesistius poutassou BelgiÃ «/Belgique f 1 ) Community waters . Danmark ( 2 ) Of which 5 000 t may be fished either in ICES divisions V b Deutschland ( EC zone ), VI and VII or VIII a , b and d. Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) Available to all Member States , except Spain , Portugal , EspaÃ ±a 20 000 (2 ) Sweden and Finland . France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 500 Suomi/Finland Sverige United Kingdom 51 500 (') EC 73 000 TAC 350 000 Species : Blue whiting Zone: VIII a , b , d Micromesistius poutassou BelgiÃ «/Belgique ( ! ) Of which 5 000 t may be fished either in ICES divisions V b Danmark (EC zone ), VI and VII or VIII a , b and d. Deutschland (2 ) Available to all Member States , except Spain , Portugal , Ã Ã »Ã »Ã ¬Ã ´Ã ± Sweden and Finland . EspaÃ ±a 10 000 (') ( 3 ) May be fished only in the waters under the sovereignty or France within the jurisdiction of France , or in international waters Ireland of the zone concerned . Italia Luxembourg Nederland Ã sterreich Portugal 1 500 Suomi/Finland Sverige United Kingdom 15 000 ( 2 ) ( 3 ) EC 26 500 TAC 26 500 6 . 3 . 97 HEN ] Official Journal of the European Communities No L 66/23 Species : Blue whiting Mieromesistius poutassou Zone : Ville Belgie/Belgique (') Available to all Member States , except Sweden and Danmark Finland . Deutschland EWaba Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 ( l ) EC 1 000 TAC 1 000 Species : Blue whiting Zone: VIII c , IX, X, Cecaf 34.1.1 (') Micromesistius poutassou Belgie/Belgique (') Community waters . Danmark ( 2 ) Except for quantities subject to exchange with other Deutschland Member States , this quota may be fished only in the waters EAlaSa under the sovereignty or within the jurisdiction of the Espana 44 000 ( 2 ) Member State concerned , or in international waters of the France zone concerned . Ireland Italia Luxembourg Nederland Osterreich Portugal 11 000 ( 2 ) Suomi/Finland Sverige United Kingdom EC 55 000 TAC 55 000 Species : Norway lobster Zone: III a ('), III b , c , d ( l ) Nepbrops norvegicus Belgie/Belgique (') Community waters . Danmark 3 550 ( 2 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak, Deutschland 10 ( ? ) within four miles of the baselines of the Kingdom of EXkada Norway. Espana ( ; ) No fishing of this quota may take place, in the Skagerrak , France within the 12 miles of the baselines of the Kingdom of Ireland Norway . Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige 1 270 (2 ) United Kingdom EC 4 830 TAC 4 830 No L 66/24 Pen Official Journal of the European Communities 6 . 3 . 97 Species : Norway lobster Zone: II af 1 ), IV f 1 ) Nephrops norvegicus BelgiÃ «/Belgique 795 f 1 ) Community waters . Danmark 795 Deutschland 10 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 25 Ireland Italia Luxembourg. Nederland 410 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 13 165 EC 15 200 TAC 15 200 Species : Norway lobster Zone: V b f 1 ), VI Nephrops norvegicus BelgiÃ «/Belgique f 1 ) Community waters . Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 25 France 100 Ireland 170 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 12 305 EC 12 600 TAC 12 600 Species : Norway lobster Zone : VII Nephrops norvegicus BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 1 380 France 5 590 Ireland 8 485 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 7 545 EC 23 000 TAC 23 000 6 . 3 . 97 1 EN | Official Journal of the European Communities No L 66/25 Species : Norway lobster Zone: VIII a , b Nephrops norvÃ ©giens BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 410 France 6 390 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 6 800 TAC 6 800 Species : Norway lobster Zone: VIII c Nephrops norvegicus BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 960 France 40 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 1 000 TAC 1 000 Species : Norway lobster Zone: VIII d , e Nephrops norvegicus BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 50 TAC 50 No L 66/26 EN Official Journal of the European Communities 6 . 3 . 97 Species : Norway lobster Zone: IX , X, Cecaf 34.1.1 (') Nephrops norvÃ ©giens BelgiÃ «/Belgique ( l ) Community waters . Danmark ( 2 ) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of the Member State concerned, or in Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned, except for EspaÃ ±a 625 C-) by-catches . France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 875 ( 2 ) Suomi/Finland Sverige United Kingdom EC 2 500 TAC 2 500 Species : Northern prawn Zone: III a Pandalus borealis BelgiÃ «/Belgique (') No fishing of this quota may take place, in the Skagerrak, Danmark 3 650 ( · ) within four miles of the baselines of the Kingdom of Deutschland Norway . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 1 960 (') United Kingdom EC 5 610 TAC 10 500 Species : 'Penaeus ' shrimps Zonei French Guyana Penaeus spp . BelgiÃ «/Belgique I 1 ) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis Danmark is prohibited in waters less than 30 m deep . Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 4 000 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 4 000 TAC 4 108 (') 6 . 3 . 97 EN Official Journal of the European Communities No L 66/27 Species : Plaice Zone: III a Skagerrak Pleuronectes platessa BelgiÃ «/Belgique 70 (') f 1 ) No fishing of this quota may take place, in the Skagerrak, Danmark 8 720 ( 2 ) within 12 miles of the baselines of the Kingdom of Deutschland 40 (') Norway . Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 2 ) No fishing of this quota may take place , in the Skagerrak, EspaÃ ±a within four miles of the baselines of the Kingdom of France Norway . Ireland Italia Luxembourg Nederland 1 680 f 1 ) Ã sterreich Portugal Suomi/Finland Sverige 470 ( 2 ) United Kingdom EC 10 980 TAC 11200 Species : Plaice Zone: III a Kattegat Pleuronectes platessa BelgiÃ «/Belgique Danmark 2 490 Deutschland 30 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige 280 United Kingdom EC 2 800 TAC 2 800 Species : Plaice Zone: III b , c , d ( J ) Pleuronectes platessa BelgiÃ «/Belgique (') Community waters . Danmark 2 700 Deutschland 300 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 200 United Kingdom EC 3 200 TAC 3 200 No L 66/28 [ EN-] Official Journal of the European Communities 6 . 3 . 97 Species : Plaice Zone : II a ( ! ), IV Pleuronectes platessa BelgiÃ «/Belgique 4 560 ( 1 ) Waters of the Community as constituted in 1994 . Danmark 14 820 ( 2 ) Of which no more than 40 000 t may be fished in waters Deutschland 4 280 under the sovereignty or jurisdiction of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 860 Ireland Italia Luxembourg Nederland 28 500 Ã sterreich Portugal l Suomi/Finland Sverige United Kingdom 21 090 EC 74 110 ( 2 ) TAC 77 000 Species : Plaice Zone: V b ('), VI , XII , XIV Pleuronectes platessa BelgiÃ «/Belgique (') Community waters . Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 70 Ireland 880 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 450 EC 2 400 TAC 2 400 Species : Plaice Zone: VII a Pleuronectes platessa BelgiÃ «/Belgique 70 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 30 Ireland 1 305 Italia Luxembourg Nederland 20 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 675 EC 2 100 TAC 2 100 6 . 3 . 97 EN Official Journal of the European Communities No L 66/29 Species : Plaice Pleuronectes platessa Zone: VII b, c 60 240 Belgie/Belgique Danmark Deutschland EÃ »Ã »Ã ¬Ã ´Ã ± Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 300 300 Zone: VII d, eSpecies : Plaice Pleuronectes platessa 1 160 (') f 1 ) Of which no more than 180 t may be fished in division VII e . ( 2 ) Of which no more than 590 t may be fished in division VII e . ( 3 ) Of which no more than 320 t may be fished in division VII e .3 870 ( z ) Belgie/Belgique Danmark Deutschland EÃ »Ã »Ã ¬Ã ´Ã ± Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 2 060 ( 3 ) 7 090 7 090 Zone: VII f, gSpecies : Plaice Pleuronectes platessa BelgiÃ «/Belgique 270 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 485 Ireland 90 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 255 EC 1 100 TAC 1 100 No L 66/30 EN Official Journal of the European Communities 6 . 3 . 97 Species : Plaice Zone: VII h , j , k Pleuronectes platessa BelgiÃ «/Belgique 80 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 170 Ireland 590 Italia Luxembourg Nederland 340 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 170 EC 1 350 TAC 1 350 Species : Plaice Zone: VIII , IX, X , Cecaf 34.1.1 f 1 ) Pleuronectes platessa BelgiÃ «/Belgique f 1 ) Community waters . Danmark ( 2 ) May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 120 France 460 ( 2 ) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 120 Suomi/Finland Sverige United Kingdom EC 700 TAC 700 Species : Pollack Zone: V b f 1 ), VI , XII , XIV Pollachius pollachius BelgiÃ «/Belgique f 1 ) Community waters . Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 20 France 530 Ireland 150 Italia I Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 400 EC 1 100 TAC 1 100 6 . 3 . 97 1 EN 1 Official Journal of the European Communities No L 66/31 Species : Pollack Zone: VII Pollachius pollachius l BelgiÃ «/Belgique 530 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 30 France 12 180 Ireland 1 300 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland \ l Sverige l United Kingdom 2 960 EC 17 000 TAC 17 000 I Species : Pollack Zone: VIII a , b Pollachius pollachius l BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 440 France 2 160 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland l Sverige United Kingdom l EC 2 600 I TAC 2 600 I Species: Pollack Zone: VIII c Pollachius pollachius l BelgiÃ «/Belgique Danmark I Deutschland I Ã Ã »Ã »Ã ¬Ã ´Ã ± I EspaÃ ±a 720 France 80 I Ireland I Italia I Luxembourg I Nederland I Ã sterreich I Portugal I Suomi/Finland I Sverige I United Kingdom \ EC 800 I TAC 800 I No L 66/32 PEN Official Journal of the European Communities 6 . 3 . 97 Species : Pollack Zone: VIII d Pollacbius pollachius | BelgiÃ «/Belgique Danmark Deutschland I Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 50 TAC 50 Species : Pollack Zone: Ville Pollachius pollacbius BelgiÃ «/Belgique (') Available to all Member States , except Sweden and Danmark Finland . Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 100 ( ] ) EC 100 TAC 100 Species : Pollack Zone: IX , X , Cecaf 34.1.1 (') Pollachius pollachius BelgiÃ «/Belgique ( l ) Community waters . Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 430 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 20 Suomi/Finland Sverige United Kingdom EC 450 TAC 450 6 . 3 . 97 1 EN [ Official Journal of the European Communities No L 66/33 Species : Saithe Zone: Hai 1 ), III a , III b , c , d ('), IV Pollachius virens BelgiÃ «/Belgique 40 ( 2 ) (') Community waters . Danmark 4 770 ( 3 ) ( 2 ) No fishing of this quota may take place , in the Skagerrak, Deutschland 12 040 ( 2 ) within 12 miles of the baselines of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway . EspaÃ ±a ( 3 ) No fishing of this quota may take place , in the Skagerrak, France 28 350 ( 2 ) within four miles of the baselines of the Kingdom of Ireland Norway . Italia ( 4 ) Of which no more than 45 000 t may be fished in waters Luxembourg under the sovereignty or jurisdiction of Norway . Nederland 120 ( 2 ) Ã sterreich Portugal Suomi/Finland Sverige 650 ( 3 ) United Kingdom 9 230 ( 2 ) EC 55 200 ( 4 ) TAC 115 000 Species : Saithe Zone: V b ( l ), VI , XII , XIV Pollachius virens BelgiÃ «/Belgique ( ! ) Community waters . Danmark Deutschland 735 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 7 290 Ireland 455 Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom 3 520 EC 12 000 TAC 12 000 Species : Saithe Zone: VII , VIII , IX , X, Cecaf 34.1.1 ( 1 ) Pollachius virens BelgiÃ «/Belgique 30 ( 2 ) (') Community waters . Danmark ( 2 ) May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 6 750 ( 2 ) Ireland 3 380 ( 2 ) Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom 1 840 ( 2 ) EC 12 000 TAC 12 000 No L 66/34 Ã Ã Ã  6 . 3 . 97Official Journal of the European Communities Species : Atlantic salmon Zone : III b , c , d (') ( 2 ) Salmo salar BelgiÃ «/Belgique (') Community waters . Danmark 83 350 ( 3 ) ( 2 ) Excluding sub-division 32 of IBSFC . Deutschland 9 270 ( 3 ) (') Expressed by number . Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 4 ) Of which no more than 4 000 salmons may be fished in the EspaÃ ±a Estonian zone , no more than 3 500 salmons in the Latvian France zone, and no more than 1 000 salmons in the Lithuanian Ireland zone . Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 103 930 ( 3 ) Sverige 112 660 (-? ) United Kingdom EC 309 210 ( ? ) ( 4 ) TAC 309 210 ( 3 ) Species : Atlantic salmon Zone : Sub-division 32 of IBSFC Salmo salar BelgiÃ «/Belgique ( J ) Expressed by number . Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 89 540 f 1 ) Sverige United Kingdom EC 89 540 C ) TAC 89 540 ( l ) 6 . 3 . 97 | EN | Official Journal of the European Communities No L 66/35 Species: Mackerel Zone: Hal 1 ), Illa, III b , c , d f 1 ), IV Scomber scombrus Belgie/Belgique 320 (2 ) i 1 ) Community waters . Danmark 11 630 ( 3 ) ( 4 ) ( 5 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak, Deutschland 330 ( 2 ) within 12 miles of the baselines of the Kingdom of EAAa&amp;a Norway . Espana ( 3 ) No fishing of this quota may take place , in the Skagerrak, France 1 000 ( 2 ) ( 6 ) within four miles of the baselines of the Kingdom of Ireland Norway . Italia ( 4 ) Of which 2 320 t may be fished from 1 October to Luxembourg 31 December 1997 in EC waters between latitudes 59 ° N Nederland 1 000 (2 ) ( 6 ) and 62 ° N and longitudes 4 ° W and 6 ° W. Osterreich ( s ) Of which no more than 3 980 t may be fished in ICES Portugal divisions III a and IV b and c . Suomi/Finland ( 6 ) Of which no more than 300 t may be fished in ICES Sverige 3 605 ( 3 ) ( 7 ) ( 9 ) ( 10 ) divisions III a and IV b and c . United Kingdom 930 ( 6 ) ( 7 ) No part of this quota may be fished in division IV c . ( 8 ) Including 1 865 t accruing from conditions defined in EC 18 815 ( 8 ) footnote 2 of the Annex to the Agreed Records of Conclusions of Fisheries Consultations between the TAC 52 755 ( 8 ) European Community and Norway . Brussels , 9 December 1995 . ( 9 ) Includes a fishery by this Member State of 1 865 t of mackerel in ICES division III a . ( 10 ) Of which no more than 300 t may be taken in ICES division IV b . Species : Mackerel Zone : II a f 1 ), V b ( 2 ), VI , VII , VIII a , b , d , e , XII , XIV Scomber scombrus Belgie/Belgique ( ! ) Except Community waters . Danmark ( 2 ) Community waters . Deutschland 15 810 ( 3 ) ( 4 ) ( 3 ) May not be fished in the waters under the sovereignty or EXXaSa jurisdiction of Spain . Espana 20 ( 5 ) ( 4 ) Of which 4 160 t may be fished from 1 October to France 10 540 ( 3 ) ( 6 ) 31 December 1997 in EC waters of ICES division IV a . Ireland 52 700 ( 3 ) ( 7 ) ( s ) May be fished only in the waters under the sovereignty or Italia jurisdiction of Spain . Luxembourg ( 6 ) Of which 2 770 t may be fished from 1 October to Nederland 23 060 ( 3 ) ( 8 ) 31 December 1997 in EC waters of ICES division IV a . Osterreich ( 7 ) Of which 13 860 t may be fished from 1 October to Portugal 31 December 1997 in EC waters of ICES division IV a . Suomi/Finland ( 8 ) Of which 6 060 t may be fished from 1 October to Sverige 31 December 1997 in EC waters of ICES division IV a . United Kingdom 144 940 (') ( 9 ) ( 9 ) Of which 38 150 t may be fished from 1 October to 31 December 1997 in EC waters of ICES division IV a . EC 247 070 TAC 261 100 No L 66/36 1 EN Official Journal of the European Communities 6 . 3 . 97 Species : Mackerel Zone: Ville, IX, X , Cecaf 34.1.1 ( l ) Scomber scombrus BelgiÃ «/Belgique ( l ) Community waters . Danmark ( 2 ) Except for quantities subject to exchange with other Deutschland Member States , this quota may be fished only in the waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or within the jurisdiction of the EspaÃ ±a 24 730 ( 2 ) ( 3 ) ( 5 ) Member State concerned, or in international waters of the France 160 (4 ) ( 5 ) zone concerned . Ireland ( 3 ) Of which 3 000 t may be fished in the waters of ICES Italia division VIII b under the sovereignty or within the Luxembourg jurisdiction of Spain . Nederland (4 ) May not be fished in the waters under the sovereignty or Ã sterreich jurisdiction of Spain and Portugal . Portugal 5 1 10 ( 2 ) ( 5 ) ( 5 ) The quantities subject to exchange with other Member Suomi/Finland States may be taken , up to a limit of 25 % of the quota of Sverige the donor Member State , in ICES area VIII a , b and d. United Kingdom EC 30 000 TAC 30 000 Species : Common sole Zone: III a and III b , c and d (') Solea solea BelgiÃ «/Belgique f 1 ) Community waters . Danmark 1 890 ( 2 ) ( 2 ) No fishing of this quota may take place , in the Skagerrak, Deutschland 110 ( 3 ) within four miles of the baselines of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway . EspaÃ ±a ( 3 ) No fishing of this quota may take place, in the Skagerrak, France within 12 miles of the baselines of the Kingdom of Ireland Norway . Italia Luxembourg Nederland 180 ( 3 ) Ã sterreich Portugal Suomi/Finland Sverige 70 ( 2 ) United Kingdom EC 2 250 TAC 2 250 Species : Common sole Solea solea Zone: II , IV BelgiÃ «/Belgique 1 500 Danmark 685 Deutschland 1 200 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 300 Ireland Italia Luxembourg Nederland 13 545 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 770 EC 18 000 TAC 18 000 6 . 3 . 97 | EN | Official Journal of the European Communities No L 66/37 Species : Common sole Zone: Vb ( ] ), VI , XII , XIV Solea solea BelgiÃ «/Belgique (') Community waters . Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland 125 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 155 TAC 155 Species : Common sole Zone : VII a Solea solea BelgiÃ «/Belgique 500 - Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± \ EspaÃ ±a France 5 Ireland 120 Italia Luxembourg Nederland 155 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 220 EC 1 000 TAC 1 000 Species : Common sole Zone: VII b , c Solea solea BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 15 Ireland 85 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 100 TAC 100 No L 66/38 | EN | Official Journal of the European Communities 6 . 3 . 97 Species : Common sole Zone: VII d Solea solea l BelgiÃ «/Belgique 1 410 \ Danmark I Deutschland I Ã Ã »Ã »Ã ¬Ã ´Ã ± I EspaÃ ±a I France 2 815 I Ireland Italia Luxembourg l Nederland Ã sterreich l Portugal l Suomi/Finland Sverige United Kingdom 1 005 EC 5 230 TAC 5 230 I Species : Common sole Zone: VII e Solea solea l BelgiÃ «/Belgique 25 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 280 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 445 EC 750 l TAC 750 I Species : Common sole Zone: VII f, g Solea solea l BelgiÃ «/Belgique 560 Danmark I Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 55 Ireland 30 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 255 I EC 900 TAC 900 I 6 . 3 . 97 EN Official Journal of the European Communities No L 66/39 Zone: VII h , j , kSpecies : Common sole Solea solea BelgiÃ «/Belgique 60 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 120 Ireland 325 Italia Luxembourg Nederland 95 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 120 EC 720 TAC 720 Species : Common sole Solea solea Zone : VIII a , b 65 (') (') May be fished only in the waters under the sovereignty or within the jurisdiction of France , or in international waters of the zone concerned . ( 2 ) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned . 10 ( 2 ) 4 9 55 (') Belgie/Belgique Danmark Deutschland EXhabu. Espaha France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 370 (') 5 400 5 400 Species : Common sole Solea spp . Zone : Vili c , d , e , IX , X , Cecaf 34.1.1 (') (') Community waters . ( 2 ) May be fished only in the waters under the sovereignty or within the jurisdiction of Spain or Portugal , or in the international waters of the zone concerned . 755 ( 2 ) Belgie/Belgique Danmark Deutschland hjj.aba Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC 1 245 l l ) 2 000 TAC 2 000 No L 66/40 [ EN Official Journal of the European Communities 6 . 3 . 97 Species : Sprat Zone: III a Sprattus sprattus BelgiÃ «/Belgique (') This quota may be fished with towed gears with a minimum Danmark 26 800 f 1 ) ( 2 ) mesh size of no less than 16 mm and shall not be subject to Deutschland 60 ( ») ( 3 ) the conditions defined in Article 6 ( 2 ) of this Regulation . Ã Ã »Ã »Ã ¬Ã ´Ã ± Total quantities of herring which may be taken as by-catch EspaÃ ±a are stipulated in Annex II to this Regulation . France ( 2 ) No fishing of this quota may take place , in the Skagerrak, Ireland within four miles of the baselines of the Kingdom of Italia Norway . Luxembourg ( 3 ) No fishing of this quota may take place , in the Skagerrak, Nederland within 12 miles of the baselines of the Kingdom of Ã sterreich Norway . Portugal Suomi/Finland Sverige 10 140 f 1 ) ( 2 ) United Kingdom EC 37 000 f 1 ) TAC 40 000 f 1 ) Species : Sprat Zone: III b , c , d (') Sprattus sprattus BelgiÃ «/Belgique (') Community waters . Danmark 48 780 ( 2 ) Of which no more than 12 000 t may be fished in the Deutschland 30 910 Estonian zone , no more than 1 1 000 t in the Latvian zone, Ã Ã »Ã »Ã ¬Ã ´Ã ± and no more than 6 500 t in the Lithuanian zone . EspaÃ ±a France Ireland Italia Luxembourg l Nederland Ã sterreich l Portugal Suomi/Finland 25 540 Sverige 91 310 United Kingdom EC 196 540 ( 2 ) TAC 199 540 Species : Sprat Zone: II a ('), IV (') Sprattus sprattus BelgiÃ «/Belgique 1 500 (') Community waters . Danmark 1 500 ( 2 ) Available to all Member States except Spain , Portugal , Deutschland 1 500 Sweden and Finland . Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) Including sandeel . EspaÃ ±a France 1 500 Ireland Italia Luxembourg Nederland 1 500 Ã sterreich Portugal Suomi/Finland Sverige 1 330 ( ? ) United Kingdom 1 500 114 670 ( 2 ) EC 125 000 TAC 150 000 6 . 3 . 97 EN Official Journal of the European Communities No L 66/41 Species : Sprat Sprattus sprattus Zone: VII d, e BelgiÃ «/Belgique 60 Danmark 3 900 Deutschland 60 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 840 Ireland Italia Luxembourg Nederland 840 Ã sterreich I Portugal Suomi/Finland Sverige United Kingdom 6 300 EC 12 000 TAC 12 000 Species : Horse mackerel Zone: IIa ('), IV (') Tracburus spp . l BelgiÃ «/Belgique f 1 ) Community waters . Danmark ( 2 ) Available to all Member States except Spain , Portugal , Deutschland Sweden and Finland . Ã Ã »Ã »Ã ¬Ã ´Ã ± (') Of which a maximum of 50 % may be fished before EspaÃ ±a 1 August 1997. France I Ireland Italia l Luxembourg Nederland Ã sterreich I Portugal l Suomi/Finland Sverige United Kingdom 55 000 ( 2 ) ( ? ) EC 55 000 TAC 60 000 \ Zone: V b ('), VI , VII , Vili a , b , d , e , XII , XIVSpecies : Horse mackerel Tracburus spp . (') Community waters . ( 2 ) Available to all Member States except Spain , Portugal , Sweden and Finland . ( ? ) Of which a maximum of 50 % may be fished before 1 August 1997 . ( 4 ) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal . 31 000 Belgie/Belgique Danmark Deutschland Ek'kuba Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 3 000 259 000 ( 2 ) ( 3 ) ( 4 ) 293 000 (  ') ( 4 ) 300 000 (  ') ( 4 ) No L 66/42 | EN Official Journal of the European Communities 6 . 3 . 97 Species : Horse mackerel Zone: VIII c , IX Tracburus spp . BelgiÃ «/Belgique (') May be fished in the waters under the sovereignty or within Danmark the jurisdiction of the Member State concerned, or in Deutschland international waters of the zone concerned, except for Ã Ã »Ã »Ã ¬Ã ´Ã ± 2 250 1 which may be fished in the waters under the EspaÃ ±a 39 270 ( 1 )( 4 ) sovereignty or within the jurisdiction of Portugal . France 500 ( 2 ) ( 4 ) ( 2 ) Excluding ICES sub-area IX . * Ireland ( 3 ) May be fished in the waters under the sovereignty or within Italia the jurisdiction of the Member State concerned, or in Luxembourg international waters of the zone concerned ,, except for Nederland 2 250 1 which may be fished in the waters under the Ã sterreich sovereignty or within the jurisdiction of Spain . Portugal 33 230 ( ? ) ( 4 ) ( 4 ) Of which no more than 5 % may consist of horse mackerel Suomi/Finland between 12 and 14 cm, notwithstanding Article 5 of Sverige Council Regulation (EEC) No 3094/86 . For the purposes of United Kingdom the control of this quantity , the weight of the landings shall be affected by a coefficient of 1,2 . EC 73 000 TAC 73 000 Species : Horse mackerel Zone : X, Cecaf ( 1 ) Trachurus spp . BelgiÃ «/Belgique (') Waters adjacent to the Azores Islands under the sovereignty Danmark or jurisdiction of Portugal . Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 5 000 Suomi/Finland Sverige United Kingdom EC 5 000 TAC 5 000 Species : Horse mackerel Zone: Cecaf f 1 ) Tracburus spp . BelgiÃ «/Belgique ( 1 ) Waters adjacent to the Madeira Islands under the Danmark sovereignty or jurisdiction of Portugal . Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 000 Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 6 . 3 . 97 | EN 1 Official Journal of the European Communities No L 66/43 Species : Horse mackerel Zone : Cecaff 1 ) Trachurus spp . BelgiÃ «/Belgique ( L ) Waters adjacent to the Canary Islands under the sovereignty Danmark or jurisdiction of Spain. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 2 000 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 Species : Norway pout Zone: II a f 1 ), Illa, IV f 1 ) Trisopterus esmarki BelgiÃ «/Belgique (') Community waters . Danmark ( 2 ) Available to all Member States except Spain , Portugal , Deutschland Sweden and Finland . Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) For Danish and Swedish vessels , no fishing for this TAC EspaÃ ±a may take place in the Skagerrak within four miles of the France baselines of the Kingdom of Norway . For other Member Ireland States , no fishing of this TAC may take place in the Italia Skagerrak within 12 miles of the baselines of the Kingdom Luxembourg of Norway . Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 180 000 ( 2 )( 3 ) EC 180 000 TAC 220 000 Species : Other species Zone: II a {'), IV i 1 ) BelgiÃ «/Belgique ( 2 ) f 1 ) Community waters . Danmark ( 2 ) ( 2 ) No limitation . Deutschland ( 2 ) (- ® ) 750 t are reserved for by-catches of horse mackerel in , inter Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 2 ) alia , fishing for mackerel ; prawns ( Pandalus ) only as EspaÃ ±a by-catch . France ( 2 ) Ireland ( 2 ) Italia ( 2 ) I Luxembourg ( 2 ) Nederland ( 2 ) Ã sterreich ( 2 ) Portugal Suomi/Finland Sverige 1 000 (') United Kingdom ( 2 ) EC ( 2 ) TAC ' ( 2 ) No L 66/44 EN Official Journal of the European Communities 6 . 3 . 97 ANNEX II Total allowable catch of herring to be landed unsorted for purposes other than human consumption ( in tonnes, live weight ). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 5 of this Regulation, and shall , therefore, be submitted to the rules set out in Regulation (EEC) No 2847/93 , in particular Articles 14 and 15 thereof. Species: Herring (') Zone : III a Clupea harengus BelgiÃ «/Belgique (') By-catches of herring taken in the fishery for sprat and Danmark landed unsorted . Deutschland ( 2 ) Available to all Member States except Spain , Portugal and Ã Ã »Ã »Ã ¬Ã ´Ã ± Finland . EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 10 000 ( 2 ) EC 10 000 TAC 10 000 Species : Herring (') Zone: III a Clupea harengus BelgiÃ «/Belgique (') By-catches of herring taken in fisheries for species other Danmark than sprat and landed unsorted . Deutschland ( 2 ) Available to all Member States except Spain , Portugal and Ã Ã »Ã »Ã ¬Ã ´Ã ± Finland . EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 20 000 ( 2 ) EC 20 000 TAC 20 000 No L 66/456 . 3 . 97 | EN 1 Official Journal of the European Communities Species : Herring ! 1 ) Zone : II a ( 2 ), IV, VII d Clupea harengus BelgiÃ «/Belgique (') By-catches of herring taken in the fisheries for species other Danmark than herring and landed unsorted . Deutschland ( 2 ) Community waters . Ã Ã »Ã »Ã ¬Ã ´Ã ± ( ? ) Available to all Member States except Spain , Portugal and EspaÃ ±a Finland . France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom 24 000 ( 3 ) EC 24 000 TAC 24 000 No L 66/46 EN Official Journal of the European Communities 6 . 3 . 97 ANNEX III Stock Type of TAC A = analytical P = precautionary Articles 3 and 4 of Regulation (EC ) No 847/96 applicable ( 1 /0 = yes/no ) Deductions of Article 5 ( 2 ) of Regulation (EC ) No 847/96 applicable ( 1 /0 = yes/no ) Species Area Common name Latin name Herring Clupea barengus I , II A 0 0 Herring Clupea harengus III a P 0 1 Herring Clupea harengus III b , c , d ( l ) A 0 0 Herring Clupea harengus III d , Management Unit 3 A 0 0 Herring Clupea harengus IV a, b A 0 1 Herring Clupea harengus IV c , VII d P 0 1 Herring Clupea harengus V b ( J ), VI a N, VI b P 1 0 Herring Clupea harengus VI a S , VII b, c P 1 0 Herring Clupea harengus VI a Clyde P 1 0 Herring Clupea harengus VII a P 1 0 Herring Clupea harengus VII e , f P 1 0 Herring Clupea harengus VII g , h , j , k A 1 0 Anchovy Engraulis encrasicolus VIII P 1 0 Anchovy Engraulis encrasicolus IX , X P 1 0 Cod Gadus morhua I , II b A 0 0 Cod Gadus morhua III a Skagerrak A 0 1 Cod Gadus morhua III a Kattegat P 1 0 Cod Gadus morhua III b , c , d (') A 0 1 Cod Gadus morhua II a ( ] ), IV A 0 1 Cod Gadus morhua V b i 1 ), VI , XII , XIV P 0 1 Cod Gadus morhua VII a A 0 1 Cod Gadus morhua VII b-k , VIII, IX, X P 0 0 Megrims Lepidorhombus spp . V b C ), VI , XII , XIV P 1 0 Megrims Lepidorhombus spp . VII A 1 0 Megrims Lepidorhombus spp . VIII a , b , d , e A 1 0 Megrims Lepidorhombus spp . VIII c , IX, X P 1 0 Anglerfish Lophius spp . V b i 1 ), VI , XII , XIV P 1 0 Anglerfish Lophius spp . VII A 1 0 Anglerfish Lophius spp . VIII a , b , d , e A 1 0 Anglerfish Lophius spp . VIII c , IX, X P 1 0 Capelin Mallotus villosus II b A 0 1 Haddock Melanogrammus aeglefinus III a , III b , c , d f 1 ) A 0 0 Haddock Melanogrammus aeglefinus II a ( M , IV A 0 0 Haddock Melanogrammus aeglefinus V b ( l ), VI , XII , XIV P 1 0 Haddock Melanogrammus aeglefinus VII , VIII , IX, x JP 1 0 Whiting Merlangius merlangus III a P 0 0 Whiting Merlangius merlangus II a ( ! ), IV P 0 0 Whiting Merlangius merlangus V b i 1 ), VI, XII , XIV P 1 0 Whiting Merlangius merlangus VII a A 0 0 Whiting Merlangius merlangus VII b-k P 1 0 Whiting Merlangius merlangus VIII P 1 0 Whiting Merlangius merlangus IX, X P 1 0 (') Community waters . 6 . 3 . 97 1 EN I Official Journal of the European Communities No L 66/47 Stock Type of TAC A = analytical P = precautionary Articles 3 and 4 of Regulation (EC) No 847/96 applicable ( 1 /0 = yes/no ) Deductions of Article 5 ( 2 ) of Regulation ( EC ) No 847/96 applicable ( 1 /0 = yes/no ) Species Area Common name Latin name Hake Merluccius merluccius III a , III b, c , d (') A 0 0 . Hake Merluccius merluccius II a (&gt;), IV f 1 ) A 0 0 Hake Merluccius merluccius V b C ), vi , VII , XII , XIV A 0 0 Hake Merluccius merluccius Vili a , b , d , e A 0 0 Hake Merluccuis merluccius Vili c , IX , X A 0 1 Blue whiting Micromesistius poutassou II a C ), IV (M P 1 0 Blue whiting Micromesistius poutassou V b ( »), VI , VII P 1 0 Blue whiting Micromesistius poutassou Vili a , b , d P 1 0 Blue whiting Micromesistius poutassou Vili e P 1 0 Blue whiting Micromesistius poutassou Vili c, IX , X P 1 0 Norway lobster Nepbrops norvegicus III a C ), III b , c , d C ) P 1 0 Norway lobster Nephrops norvegicus II a C ), IV C ) P 1 0 Norway lobster Nephrops norvegicus V b f 1 ), VI P 1 0 Norway lobster Nephrops norvegicus VII P 1 0 Norway lobster Nephrops norvegicus VIH a , b P 1 0 Norway lobster Nephrops norvegicus Vili c P 1 0 Norway lobster Nephrops norvegicus Vili d, e P 1 0 Norway lobster Nephrops norvegicus IX , X, Copace (') P 1 0 Northern prawn Pandalus borealis III a Skagerrak A 0 0 Penaeus Penaeus spp . French Guyana P 1 0 Plaice Pleuronectes platessa III a Skagerrak A 0 0 Plaice Pleuronectes platessa III a Kattegat A 0 0 Plaice Pleuronectes platessa III b , c , d (') P 1 0 Plaice Pleuronectes platessa II a C ), IV A 0 1 Plaice Pleuronectes platessa V b f 1 ), VI , XII , XIV P 1 0 Plaice Pleuronectes platessa VII a A 0 0 Plaice Pleuronectes platessa VII b , c P 1 0 Plaice Pleuronectes platessa VII d , e A 0 0 Plaice Pleuronectes platessa VII f, g A 0 0 Plaice Pleuronectes platessa VII h , j , k P 0 0 Plaice Pleuronectes platessa VIII , IX , x P 1 0 Pollack Pollachius pollachius V b C ), VI, XII , XIV P 1 0 Pollack Pollachius pollachius VII P 1 0 Pollack Pollachius pollachius VIII a , b P 1 0 Pollack Pollachius pollachius VIII c P 1 0 Pollack Pollachius pollachius VIII d P 1 0 Pollack Pollachius pollachius VIII e P 1 0 Pollack Pollachius pollachius IX , x P 1 0 Saithe Pollachius virens II a i 1 ), Illa , Illb , c , d f 1 ), IV A 0 0 Saithe Pollachius virens V b ('), VI , XII , XIV A 0 1 Saithe Pollachius virens VII , VIII , IX, x P 0 1 Salmon Salmo salar III b , c , d (') A 0 1 Salmon Salmo salar Sub-division 32 of IBSFC A 0 1 ( ) Community waters . No L 66/48 HEN ] 6 . 3 . 97Official Journal of the European Communities Stock Type of TAC A = analytical P = precautionary Articles 3 and 4 of Regulation ( EC ) No 847/96 applicable ( 1 /0 = yes/no ) Deductions of Article 5 ( 2 ) of Regulation ' ( EC ) No 847/96 applicable ( 1 /0 = yes/no ) Species Area Common name Latin name Mackerel Scomber scombrus II a ('), III a , III b , c , d (*), IV A 0 1 Mackerel Scomber scombrus II a , V b ('), VI , VII , VIII a , b , d , e , XII , XIV A 0 1 Mackerel Scomber scombrus VIII c , IX, X A 0 1 Sole Solea spp . III a , III b , c , d (') P I 0 Sole Solea spp . II , IV A 1 ( 2 ) 0 Sole Solea spp . V b i 1 ), VI , XII , XIV P 0 0 Sole Solea spp . VII a A 0 0 Sole Solea spp . VII b, c P 1 0 Sole Solea spp . VII d A 0 0 Sole Solea spp . VII e A 0 0 Sole Solea spp . VII f, g A 0 0 Sole Solea spp . VII h , j , k P 1 0 Sole Solea spp . VIII a , b A 0 0 Sole Solea spp . VIII c , d , e , IX , X P 0 0 Sprat Sprattus sprattus III a P 0 1 Sprat Sprattus sprattus III b , c , d (') A 0 0 Sprat Sprattus sprattus II a ('), IV (') P 0 1 Sprat Sprattus sprattus VII d , e P 1 0 Horse mackerel Tracburus trachurus II a ('), IV ( «) P 1 0 Horse mackerel Trachurus tracburus V b C ), VI , VII , VIII a , b , d , e , XII , XIV P 1 0 Horse mackerel Trachurus trachurus VIII c , IX A 1 0 Horse mackerel Trachurus trachurus Cecaf (Azores I ) P 1 0 Horse mackerel Trachurus trachurus Cecaf (Madeira I ) P 1 0 Horse mackerel Trachurus trachurus Cecaf ( Canary I ) P 1 0 Norway pout Trisopterus esmarki II a (&gt;), IH a , IV (') P 1 0 Others II a ('), IV C ) P 0 0 ( ) Community waters . ( 2 ) This condition is applicable only to Member States which have not exhausted their quotas of plaice in ICES areas II a ( Community waters ), IV .